REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art references of record teach the specific nanoparticles of InP/ZnSTe and InP/ZnSSeTe with the specific atomic ratio and high absorbance spectrum as required in the instant claims. Although Guo teaches InP/ZnSSe and alludes to a nanostructure of InP/ZnSeTe as equivalent, Guo does not even mention the specific shells of ZnSTe or ZnSSeTe, the absence of which indicates that Guo does not consider them to be equivalent. Therefore, it would not have been obvious to extrapolate from the teaching of InP-based nanostructure with the shell of ZnSSe or ZnSeTe to arrive at ZnSTe or ZnSSeTe and expect the same high absorbance as required in the instant claims.

Applicant is advised that, in compliance with 37 CFR 1.72(a), the title of the Application has been changed as follows:
	SEMICONDUCTOR NANOPARTICLES COMPRISING ZnSTe SHELL LAYER.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



June 23, 2022